Citation Nr: 1030064	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of lung 
cancer from May 1, 2005.

2.  Entitlement to an initial rating of 40 percent for chronic 
fatigue and weakness due to chemotherapy and radiation treatment 
for lung cancer.

3.  Entitlement to an initial rating in excess of 40 percent for 
chronic fatigue and weakness due to chemotherapy and radiation 
treatment for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from January 1957 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran and his wife provided testimony before the 
undersigned Veterans Law Judge in a hearing at the RO in October 
2008.  A transcript of that hearing is associated with the claims 
file.

The Board remanded the issues on appeal to the Originating Agency 
in November 2008.  The files have now been returned to the Board 
for further appellate action.

The issue of entitlement to an initial rating of 40 percent for 
chronic fatigue and weakness due to chemotherapy and radiation 
treatment for lung cancer is decided herein while the other 
matters on appeal are addressed in the remand that follows the 
order section of this decision.

The issue of entitlement to service connection for a 
neurological disorder (chemotherapy-induced neuropathy and 
post-radiation encephalopathy) as residual to chemotherapy 
and radiation therapy has been raised by the record but 
has not been adjudicated by the RO.   Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the Originating Agency for appropriate action.  


FINDING OF FACT

At a minimum, from May 1, 2005, the Veteran's chronic fatigue and 
weakness have restricted his daily activities to 50 percent to 75 
percent of the pre-illness level.


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent are met for 
chronic fatigue and weakness due to chemotherapy and radiation 
treatment for lung cancer.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities on appeal.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical area and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 
Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the Veteran's chronic fatigue and 
weakness due to chemotherapy and radiation treatment for lung 
cancer are rated by analogy under the criteria of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (chronic fatigue syndrome, or 
CFS).  

Diagnostic Code 6354 provides that CFS includes debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms.  A 10 percent rating is assigned for signs and symptoms 
of CFS that wax and wane but result in periods of incapacitation 
of at least one but less than two weeks total duration per year, 
or the symptoms are controlled by continuous medication.  A 20 
percent rating is assigned for signs and symptoms of CFS that are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or signs and symptoms 
that wax and wane, resulting in periods of incapacitation of at 
least two but less than four weeks total duration per year.  A 40 
percent rating is assigned for signs and symptoms of CFS that are 
nearly constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or the signs and symptoms wax 
and wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year.  A 60 percent 
rating is assigned for signs and symptoms of CFS that are nearly 
constant and restrict routine daily activities to less than 50 
percent of the pre-illness level, or signs and symptoms that wax 
and wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  A 100 percent rating is assigned 
for signs and symptoms of CFS that are nearly constant and so 
severe as to restrict routine daily activities almost completely 
and which may occasionally preclude self-care.

A Note to Diagnostic Code 6354 provides that, for the purpose of 
rating CFS, the condition will be considered incapacitating only 
while it requires bed rest and treatment by a physician.  38 
C.F.R. § 4.88b. 

The Veteran was granted an effective date of May 1, 2005, because 
that is the date his lung cancer evaluation was reduced from 100 
percent to 0 percent; the 20 percent rating represents continued 
rating for the residuals of the lung cancer absent active 
disease.

As noted above, the Veteran presented to the VA outpatient clinic 
in April 2005 as part of his application for consideration of 
service connection.  He made no complaints of residual symptoms, 
and clinical examination was grossly normal.

The Veteran had a VA examination for respiratory disorders in 
August 2005 to determine if he had a respiratory disorder 
residual to his lung cancer.  The examiner reviewed the claims 
file.  The Veteran reported he began smoking at age 13 and at one 
point smoked two packs per day; he quit smoking in 2003, for a 
total pack-year history of about 80 pack-years.  He also reported 
he currently worked part-time as a school bus driver but was 
finding it hard to breathe in a non-air conditioned environment.  
The examiner performed a clinical examination and noted his 
observations, including negative current malignancy.  The 
examiner diagnosed chronic obstructive pulmonary disease (COPD) 
due to cigarette smoke and not to lung cancer.

A September 2005 treatment note by Dr. Hasan Murshed shows the 
Veteran complained of feeling tired and fatigued all the time; he 
had developed a new frontal headache over the past 1-2 months.  
His shortness of breath was stable and he had developed a new 
cough.  He denied any recent loss of weight, chest pain, nausea, 
vomiting, bladder or bowel problems, extremity weakness, or low 
back pain.  The rest of the review of symptoms was within normal 
limits. 

A March 2006 letter from Dr. Victor Ortega states the Veteran had 
developed small-cell carcinoma of the lung; he also had severe 
COPD, Agent Orange exposure, hypertension, degenerative joint 
disease and hearing loss.  Dr. Ortega stated the Veteran suffered 
from chronic fatigue, dyspnea, and weakness that were most likely 
due to chemotherapy and radiation treatment for his lung cancer.

Similarly, letters received in March-April 2006 from Drs. Amer 
Malik, Fernando Malamud and Jeff Trupp generally state as 
professional medical opinion that the Veteran had profound 
chronic fatigue that was more likely than not due to his 
chemotherapy and radiation treatments for cancer.

In April 2006 Dr. Ortega sent a letter stating the Veteran was 
doing well except without complaints except for chronic fatigue.  
He reported some shortness of breath with fairly minimal activity 
but denied pain from any area or other symptoms.  The Veteran was 
still working in the transportation business.   Physical 
examination was grossly unremarkable.

In April 2006 the Veteran submitted a letter asserting his cancer 
had caused him to decrement severely from his previous level of 
fitness.  Prior to his cancer the Veteran was able to work as a 
long-distance truck driver with minimal sleep or recuperation; 
now he was able to drive only short distances before being 
exhausted.  Prior to his cancer he was able to rise early, drive 
a school bus on the morning run, perform household chores and 
then make the afternoon run, but since his cancer  he was barely 
able to make the morning run and would have to sleep for most of 
the day to recover.  On weekends he would sleep from 10 p.m. 
until the noon the next day.  Another effect of the cancer and 
its treatment was lowered immune threshold, and he had been ill 
and missed workdays more since his cancer than he had missed in 
the previous 20 years of his life.

The Veteran's wife sent a letter to VA in May 2006 asserting that 
the Veteran was experiencing post-therapy fatigue, which his 
doctors had stated would probably be a long-term condition.  
Treatment measures such as vitamin shots had not substantially 
improved the Veteran's fatigue.

The Veteran had a VA examination in August 2006 to assess fatigue 
as secondary to lung cancer.  The Veteran's primary current 
complaint was dyspnea, which would be expected from his cigarette 
smoking and the chemo and radiation therapy.  The other problem 
was fatigue; the Veteran did not fall into the category of CFS 
but rather had fatigue from a combination of aging, lung cancer 
and the radiation and chemo treatment.   The Veteran's primary 
complaint was not having the energy to do any prolonged 
activities.  The Veteran reported he was unable to mow the yard 
and also had to give up his work as an over-the-road truck driver 
due to being worn out and sleepy; he had not worked for 3-4 years 
because of this.  However, there were no symptoms such as low-
grade fever, pharyngitis or adenopathy such as would usually be 
expected.  On examination the lungs were clear to auscultation 
and percussion.  The Veteran had decreased breath sounds but no 
significant wheezing and no adenopathy.  The examiner's diagnosis 
was soft fatigue and dyspnea resultant from lung cancer and from 
subsequent chemo and radiation treatment.

The Veteran had pulmonary function tests (PFTs) in August 2006 
that showed an impression of severe COPD and mild restrictive 
component (body habitus).  

In September 2006 the VA examiner issued an addendum after 
reviewing the PFTs asserting the lung cancer had minimal 
respiratory significance; without a doubt the COPD caused general 
fatigue, and beyond a doubt the chemotherapy and radiation 
treatment also caused general fatigue.  As likely as not, dyspnea 
was caused by the COPD and fatigue was caused by the cancer 
treatment.

In his notice of disagreement (NOD), submitted in October 2006, 
the Veteran asserted that either his cancer or his cancer 
treatment had resulted in scar tissue in the lungs and consequent 
reduced lung capacity.  He also stated that his cancer had 
reduced his employability; his contract as a school bus driver 
was not renewed, presumably because he was missing workdays.  He 
also asserted that current research had shown chemotherapy can 
result in long-term and late effects such as damage or changes to 
the kidneys, heart or lungs, as well as scarring or hardening of 
the tissue or blood vessels.

The Veteran's wife, daughter and son-in-law submitted letters to 
VA in October 2008.  The Veteran's son-in-law asserted the 
Veteran's strength and stamina had declined at a precipitous rate 
and he was barely able to walk unassisted.  The Veteran's 
daughter asserted the Veteran had once been an early riser and 
energetic person but now slept most of the day and needed a 
wheelchair because he could not walk long distances.  The 
Veteran's wife asserted the Veteran had developed neurological 
problems (memory loss, loss of interest, and decrease in muscle 
coordination, strength and balance).  She stated the Veteran 
could no longer drive alone, could not follow the plot of a 
narrative, did not attend to personal hygiene, could not get out 
of bed or take a shower without assistance, and had frequent 
falls.

The Veteran and his wife testified before the Board in October 
2008.  The Veteran testified he occasionally used a wheelchair or 
motorized scooter.  He stated that since the cancer he was unable 
to go out with his wife on short trips as he formerly did.  The 
Veteran's wife testified that the Veteran was essentially unable 
to get around unless a wheelchair was available.  She stated the 
Veteran slept 12-14 hours per day; simply taking a shower could 
be so exhausting that the Veteran would need help to dry off.  

A letter from Dr. Jack Shumate in November 2008 states the 
Veteran's findings were consistent with chemotherapy-induced 
neuropathy and post-radiation encephalopathy; consequently his 
gait problems and weakness were more likely than not due to 
chemotherapy and radiation.  The Veteran was unable to care for 
himself and would require aid and attendance and assistive 
devices including wheelchair, walker and power-elevating chair as 
well as bathroom and home modifications.

The Veteran had a VA examination for CFS and respiratory diseases 
in July 2009.  The Veteran reported he had last worked in 2005 as 
a part-time school bus driver and he reported he had been 
hospitalized for 5-6 days for pneumonia in December 2008.  
Impediments to activities of daily living (ADLs) included having 
to have his food cut up for him, difficulty dressing and 
difficulty toileting.  Between 2006 and 2008 the Veteran began to 
have memory and cognitive deficits, increased fatigue and 
increased balance and gait disturbances.  The Veteran would sleep 
12-13 hours per night and sometimes nap for up to 4 hours per 
day.  Daytime fatigue would wax and wane.  The Veteran had not 
been able to drive for the past year and the Veteran would not 
leave him unattended for more than 1.5 hours; prior to leaving 
him she would make sure he had toileted and had access to a 
telephone.  The Veteran had to use a walker to get around and had 
difficulty rising from a chair.  

On examination the Veteran had stooped posture holding his walker 
and his gait was slow and broad-based.  The Veteran had 
difficulty thrusting himself forward or rising from a sitting 
position.  The upper extremities had generalized tremor with 
Parkinson's-like pin rolling of the thumbs.  PFTs resulted in an 
impression of mild restriction with severe obstruction, air 
trapping and severe diffusion impairment.  

In relevant part, the examiner stated diagnosis of CFS was not 
established.  The examiner stated that fatigue is a known side 
effect of cancer treatments, but such treatments were finished 
five years previously and were no longer relevant to causation of 
chronic fatigue.

In regard to neurologic symptoms, the examiner diagnosed no 
objective findings of peripheral sensory or motor polyneuropathy.  
The examiner diagnosed central nervous system (CNS) deterioration 
with symptoms of dementia, general decline, Parkinson's-like 
features and ambulatory dysfunction (cognitive dysfunction, 
fatigue, decreased dexterity, poor propulsion, tremors, pin-
rolling, difficulty walking, cerebellar signs and imbalance) less 
likely than not caused by or related to prophylactic cranial 
radiotherapy or to carcinoma of the lung.  The examiner stated 
such symptoms may be idiopathic or the result of natural aging in 
an individual of 70 years, which may be young in some individuals 
but very old in others.  The Veteran's known risk factors for CNS 
deterioration (dementia) include the delayed effects of natural 
aging, cranial radiotherapy, long-term smoking, long-term alcohol 
use disorder and COPD; extrapolating these risk factors indicates 
it is less likely than not that CNS deterioration is caused by or 
related to radiotherapy.   This disorder is nearly constant and 
restricts daily activities 50 to 75 percent compared to pre-
illness levels, with some degree of waxing and waning with 
general progressive decline as expected and no current 
incapacitation.

In regard to respiratory symptoms, the examiner diagnosed severe 
COPD (obstruction) with residual diffusion deficit, preexisted 
lung cancer and not caused by or related to lung cancer.  The 
examiner also diagnosed mild restrictive lung defect, more likely 
than not caused by or related to obesity and natural aging and 
not likely related to lung cancer.

The Veteran's wife submitted a letter to VA in August 2009 
asserting the Veteran was advised at the time of his prophylactic 
cranial radiation that there would be a risk of memory and 
cognitive damage.  The Veteran was tracked thereafter in annual 
tests of brain function, and the Veteran's yearly test scores 
demonstrated significant impairment.  Along with the letter she 
submitted a copy of an evaluation performed in October 2008 that 
showed objective signs of no seizures; occasional and minor mood 
and personality changes; major intellectual impairment of 
cognitive functions; and, easily detectible neurological 
abnormalities interfering with normal activities.  An undated 
evaluation purported to be the baseline evaluation performed at 
the time of the cranial radiation showed no impairment in any 
area.

The file contains a letter from Dr. Shumate dated in August 2009.  
Dr. Shumate stated therein that he was following the Veteran for 
chronic recurrent headaches and tremor.   Dr. Shumate stated that 
the Veteran's neuropsychological testing from September 2004 to 
October 2008 clearly showed a negative neurologic effect of the 
cranial irradiation leading to significant neurologic disability.

The Board notes at this point that the Veteran's residuals of 
chemotherapy and radiation therapy have been rated so far only 
for chronic fatigue and weakness.  The Veteran asserts he also 
has a neurologic disorder residual to chemotherapy and radiation 
treatment, but RO has not yet considered whether service 
connection is warranted for a neurological disorder and the Board 
accordingly does not  have jurisdiction to make such a 
determination.  The Board has referred that question to the RO 
for initial consideration.

However, as regards respiratory symptoms, the RO denied service 
connection for COPD in the October 2006 rating decision on 
appeal, and the Veteran did not appeal that issue.  Accordingly, 
the Veteran's respiratory complaints due to COPD are not for 
consideration.

In regard to the symptoms of chronic fatigue and weakness, the 
Board finds on review of the file that the Veteran's symptoms 
have most closely approximated the criteria for a 40 percent 
rating.  The higher 40 percent rating requires signs and symptoms 
that are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or the signs and 
symptoms wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per year.  
In this case the Veteran and his wife, his daughter and his son-
in-law have credibly described symptoms of fatigue and weakness, 
exclusive of respiratory and neurological symptoms, that 
approximate a loss of 50 to 75 percent of the Veteran's ability 
to function prior to his cancer therapy.

The Board notes in this regard that a layperson is competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  The Veteran's wife and family can provide an eyewitness 
account of a veteran's visible symptoms; see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has found the 
lay evidence to be credible and to be supported by medical 
evidence in the form of the opinions of the Veteran's attending 
physicians. 

The Board acknowledges that the VA examiner in July 2009 stated 
the Veteran's current fatigue and weakness are not due to therapy 
that ended five years before.  However, the file contains 
contrary opinions from Drs. Malik, Malamud, Trupp and Ortega, as 
well as the VA examiner in August 2006, all of whom endorsed 
chronic fatigue as due to chemotherapy beginning immediately 
after chemotherapy ceased.  The Board particularly notes that 
chronic fatigue apparently began immediately after chemotherapy, 
while the neurological symptoms began a considerable time 
thereafter.  Although the Veteran's fatigue symptoms are arguably 
no longer due to chemotherapy, as stated by the VA examiner, the 
Board must consider symptoms during the entire course of the 
period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   


ORDER

A rating of 40 percent for chronic fatigue and weakness due to 
chemotherapy and radiation treatment for lung cancer is granted 
throughout the initial rating period, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

In a statement dated June 25, 2010, the Veteran informed VA that 
he had been hospitalized since June 1, 2010, due to deterioration 
in his health.  In written argument submitted in July 2010, the 
Veteran's representative asserted that the Veteran's 
hospitalization was apparently for his lung cancer and that the 
case should be remanded to obtain the hospital records.  The 
Board agrees.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO  or the AMC should undertake all 
indicated development to obtain the records 
pertaining to the Veteran's recent 
hospitalization.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to respond 
before the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also  be handled in an expeditious manner 
by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


